Exhibit 10.3





ALERIS CORPORATION
2010 EQUITY INCENTIVE PLAN
2013 STOCK OPTION AGREEMENT


THIS STOCK OPTION AGREEMENT (the “Agreement”) is made effective as of the date
set forth on Exhibit A hereto (the “Grant Date”) between ALERIS CORPORATION, a
Delaware corporation f/k/a Aleris Holding Company (together with its successors
and assigns) (the “Company”), and the person named on Exhibit A hereto (the
“Optionee”). Capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed to them in the Plan (as defined below).
W I T N E S S E T H:


In consideration of the mutual promises and covenants made herein and of the
Optionee having entered into an amended and restated employment agreement (the
“Employment Agreement”) with a subsidiary of the Company effective as of the
Grant Date, and of the mutual benefits to be derived herefrom, the parties
hereto agree as follows:
1.Grant of Stock Option. Subject to the provisions of this Agreement and to the
provisions of the Aleris Holding Company 2010 Equity Incentive Plan, as amended,
supplemented or otherwise modified from time to time (the “Plan”), which is
hereby incorporated by reference herein, to the extent set forth in Section 17
below, the Company grants to the Optionee as of the Grant Date the right and
option (the “Stock Option”) to purchase shares of common stock of the Company,
par value $0.01 per share (“Common Stock”). The Stock Option is granted at an
exercise price per share of $33.37. Unless earlier terminated pursuant to the
terms of this Agreement, the Stock Option shall (except to the extent otherwise
provided in Section 10 below) expire on June 1, 2020 (the “Option Period”).
Subject to Section 17 below, this Agreement shall be construed in accordance
with the provisions of the Plan. The Stock Option is not intended to be treated
as an “incentive stock option,” as such term is defined in Section 422 of the
Code. If requested by the Company, as a condition precedent to the Optionee’s
exercise of any portion of the Stock Option pursuant to this Agreement prior to
the effectiveness of an initial public offering of the Common Stock of the
Company, the Optionee shall execute the Stockholders Agreement, if any (unless
the Optionee has already done so), in which case the Optionee shall have all of
the rights and obligations of a Stockholder (as such term is defined in the
Stockholders Agreement) described therein in respect of any shares of Common
Stock that are acquired by the Optionee pursuant to exercise of the Stock
Option. For periods prior to the effectiveness of an initial public offering of
the Common Stock of the Company, any shares of Common Stock received by the
Optionee upon any exercise of the Stock Option shall be subject to all terms of
the Stockholders Agreement (without regard to whether or not the Optionee is a
party to the Stockholders Agreement).
2.    Exercisability of the Stock Option. The Stock Option shall be fully vested
and exercisable as of the Grant Date.






--------------------------------------------------------------------------------



3.    Method of Exercise of the Stock Option.
(a)    The Stock Option may be exercised by delivery to the Company of a written
notice stating the number of whole Shares to be purchased pursuant to this
Agreement and, except as provided in Section 3(b) below, accompanied by cash or
a personal check or bank draft in the amount equal to the aggregate exercise
price for such Shares. The Stock Option may not be exercised in respect of any
fractional Share unless specifically consented to by the Committee in writing.
The exercise of less than the entire vested and exercisable portion of the Stock
Option shall not cause the expiration, termination, or cancellation of the
remaining Stock Option (whether the remaining Stock Option is vested or
unvested, exercisable or not exercisable). All shares of Common Stock of the
Company delivered upon any exercise of the Option shall, when delivered, (i) be
duly authorized, validly issued, fully paid and nonassessable, (ii) be
registered for sale, and for resale, under U.S., State and federal securities
laws to the extent that other securities of the same class are then so
registered or qualified and (iii) be listed, or otherwise qualified, for trading
on any securities exchange or securities market on which securities of the same
class are then so listed or qualified.
(b)    The Optionee shall be able to satisfy all or any portion of (i) the
exercise price, and/or (ii) applicable withholding taxes due in connection with
such exercise, by (A) at his election reducing the number of Shares otherwise
deliverable pursuant to such exercise of the Stock Option by a number of Shares
(including, where applicable, fractional shares) having a Fair Market Value on
the date of exercise equal to the exercise price and/or applicable withholding
taxes (provided that, unless otherwise specifically consented to by the
Committee, only the number of whole Shares deliverable pursuant to the requested
exercise (after giving effect to such reduction) shall be delivered to the
Optionee, with any remaining fractional Share deemed unexercised and, only to
the extent permitted by the terms of this Agreement, to remain outstanding and
exercisable) or (B) at the sole discretion of the Committee, utilizing some
other form of net physical settlement or method of cashless exercise as
determined by the Committee. The Committee may, in its sole discretion, also
permit payment of all or any portion of the exercise price and/or applicable
withholding taxes due in connection with such exercise by surrender by the
Optionee of a number of Shares that are already owned by the Optionee having a
Fair Market Value equal to such portion of the exercise price and/or applicable
withholding taxes. Such Shares shall be surrendered to the Company in good form
for transfer and shall be valued at their Fair Market Value on the date that the
Stock Option is exercised.
4.    Termination of Employment.
(a)    Termination for Cause or without Good Reason. If the Optionee’s
employment under the Employment Agreement is terminated by his employer at any
time for Cause, the Stock Option, to the extent not yet exercised, shall be
cancelled and forfeited in its entirety as of the Date of Termination (as
defined in the Employment Agreement) without consideration therefor and expire
on such date; provided that, for avoidance of doubt, the Stock Option to the
extent previously exercised, and any distribution previously made in respect of
the Stock Option upon exercise or cancellation,

2



--------------------------------------------------------------------------------



shall be subject to forfeiture only as expressly provided elsewhere in this
Agreement or in the Employment Agreement; and, provided, further, that the
foregoing shall not in any way limit any other rights that either party may have
with respect to the other party. If the Optionee’s employment under the
Employment Agreement is terminated by the Optionee without Good Reason (as
defined in the Employment Agreement), then, subject to Section 7 of this
Agreement, the Stock Option or any portion thereof may be exercised at any time
through the earlier of (i) the 90th day following the Date of Termination and
(ii) the last day of the Option Period, and after which the Stock Option shall
(except to the extent otherwise provided in Section 10 below) expire.
(b)    Termination without Cause or for Good Reason. If the Optionee’s
employment under the Employment Agreement is terminated by his employer not for
Cause (including, for avoidance of doubt, due to non-extension of the Employment
Period by his employer under Section 3 of the Employment Agreement) or by the
Optionee with Good Reason, then, subject to Section 7 of this Agreement, the
Stock Option may be exercised at any time through the earlier of (i) the six (6)
month anniversary of the Date of Termination and (ii) the last day of the Option
Period, and after which the Stock Option shall (except to the extent otherwise
provided in Section 10 below) expire. Notwithstanding the foregoing, if the
Optionee’s employment under the Employment Agreement is terminated by his
employer not for Cause or by the Optionee with Good Reason, in each case, in
anticipation of or within twelve (12) months following a Change of Control,
then, subject to Section 7 of this Agreement, the Stock Option or any portion
thereof may be exercised at any time through the earlier of (a) the twelve (12)
month anniversary of the Date of Termination and (b) the last day of the Option
Period, after which the Stock Option shall (except to the extent otherwise
provided in Section 10 below) expire. For purposes of this Section 4(b), a
termination of employment will be deemed to be “in anticipation of” a Change of
Control if such termination (or the Good Reason event giving rise to such
termination) is done by the Company or any Subsidiary or Affiliate with the
principal purpose of avoiding or evading its compensation obligations that would
arise upon a termination following a Change of Control. Further, for purposes of
this Agreement, the terms “Initial Investors” and “Initial Investors and their
affiliates” as used in the Plan and in this Agreement (as applicable),
including, without limitation, as applied to the “Change of Control” definition
under the Plan, is hereby modified so that such terms are understood to include
only Oaktree Capital Management, L.P. and its Affiliates and to exclude Apollo
Management VII, L.P. and its Affiliates.
(c)    Termination due to death or Disability. If the Optionee’s employment is
terminated as a result of the Optionee’s death or Disability, then, subject to
Section 7 of this Agreement, the Stock Option may be exercised at any time
through the earlier of (i) the one-year anniversary of the Date of Termination
and (ii) the last day of the Option Period, and after which the Stock Option
shall (except to the extent otherwise provided in Section 10 below) expire.
(d)    Nothing in this Agreement or the Plan shall confer upon the Optionee any
right to continue in the employ or service of the Company or any of its
Subsidiaries or Affiliates or interfere in any way with the right of the Company
or any of its Subsidiaries or Affiliates to terminate the Optionee’s employment
or service at any time and for any reason.

3



--------------------------------------------------------------------------------



5.    Nontransferability of the Stock Option. The Stock Option may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner by the
Optionee (other than, in the event of the Optionee’s death, or by will or the
applicable laws of descent and distribution) and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance in violation of
this Section 5 shall be void and unenforceable against the Company or any
Subsidiary or Affiliate. The Stock Option may be exercised during the lifetime
of the Optionee, only by such Optionee, and if exercisable after the death of
the Optionee, may be exercised by his legatees, personal representatives or
distributees. Any permitted transfer of the Stock Option by will or the laws of
descent and distribution shall not be effective to bind the Company unless the
Committee shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may reasonably deem necessary to establish the
validity of the transfer, the acceptance by the transferee or transferees of the
terms and conditions of the Plan and this Agreement and the agreement to be
bound by the acknowledgments made by the Optionee in connection with the grant
of this Stock Option.
6.    Rights as a Stockholder. Neither the Optionee nor any transferee of the
Stock Option shall have any rights as a stockholder, including, without
limitation, the right to receive dividends, with respect to any Shares covered
by the Stock Option until the date when his or her purchase is entered upon the
records of the Company or the duly authorized transfer agent of the Company.
7.    Adjustment in the Event of Change in Stock; Change of Control.
(a)    In the event of any merger, consolidation, reorganization,
recapitalization, spin-off, split-up, combination, modification of securities,
exchange of securities, liquidation, dissolution, share split, reverse share
split, share dividend, other distribution of securities or other property in
respect of shares or other securities (other than ordinary recurring cash
dividends), or other change in corporate structure or capitalization affecting
the rights or value of the securities and property then subject to the Stock
Option, the Committee shall promptly make equitable and appropriate
adjustment(s) in the number and/or kind of the securities and/or property that
are subject to the Stock Option, and/or the exercise price, and/or other terms
or conditions of the Stock Option, so as to avoid dilution or enlargement of the
benefits or potential benefits represented by the Stock Option. Any
determination made by the Committee regarding any adjustment will, to the extent
reasonable and made in good faith, be final and conclusive.
(b)    Effective upon a Change of Control, unless otherwise specifically
prohibited under applicable laws or by the rules and regulations of any
governmental agency or self-regulatory body and without in any way limiting the
extent of Section 7(a), the Committee is authorized (but not obligated) to make
any or all of the following adjustments (or any combination thereof) to the
Stock Option:
(i)    the continuation or assumption of the Stock Option by the Company (if it
is the surviving corporation) or by the surviving corporation or any direct or
indirect parent of either, in a manner consistent with Section 7(a) above;

4



--------------------------------------------------------------------------------



(ii)    the substitution by the surviving corporation, or any direct or indirect
parent thereof, of the Stock Option with a stock option having substantially the
same terms as the Stock Option being replaced, in a manner consistent with
Section 7(a) above;
(iii)    the expiration of the Stock Option to the extent not exercised (subject
to Section 10 below) as of the date of the Change of Control or other later date
thereafter designated by the Committee; or
(iv)    the cancellation of all or any portion of the Stock Option in exchange
for a cash payment, and/or such other property (if any) as is paid as
consideration to holders of Shares in the Change of Control, having an aggregate
Fair Market Value equal (in each case) to the excess, if any, of the Fair Market
Value of the securities and other property subject to the Stock Option or
portion thereof being cancelled over the aggregate exercise price for the Stock
Option or portion thereof being cancelled (and, for the avoidance of doubt, if
there is no such excess, such Option may be cancelled without any payment or
consideration therefor).
(c)    Except as expressly provided in the Plan or this Agreement, the Optionee
shall not have any rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or this Agreement, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number of shares or amount of other property
subject to this Agreement.
(d)    Notwithstanding anything to the contrary in this Agreement or elsewhere,
no adjustment shall be made to the Stock Option that would cause it, or any
portion of it, to be treated as “deferred compensation” for purposes of
Section 409A of the Code.
8.    General Assets. Nothing contained in the Plan or this Agreement, and no
action taken pursuant to their provisions, shall be construed to create a trust
of any kind, nor any fiduciary relationship between the Company or any
Subsidiary or Affiliate, on the one hand, and the Participant, the Participant’s
beneficiary or legal representative or any other person, on the other. To the
extent that any person acquires a right to receive payments or other property
from the Company under the Plan or this Agreement, such right shall be no
greater than the rights of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company, and all amounts and property credited to the Account under this
Agreement shall continue for all purposes to be part of the general assets of
the Company.
9.    Responsibility for Taxes. Except to the extent otherwise provided in
certain circumstances that apply with respect to the exercise of the Stock
Option in Section 3(b) above, the Optionee shall be solely responsible for all
taxes imposed on the Optionee (including, without limitation, applicable
federal, state, provincial, territorial, local or foreign income, social
security, estate or excise taxes) that may be payable as a

5



--------------------------------------------------------------------------------



result of the Optionee’s participation in the Plan or as a result of the grant,
vesting, or exercise of the Stock Option and/or the sale, disposition or
transfer of any shares of Common Stock acquired upon the Optionee’s exercise of
the Stock Option, excluding, however, for avoidance of doubt, the employer’s
portion of any such taxes. Subject to any election the Optionee may have made
under Section 3(b) above, as a condition of the exercise of the Stock Option,
prior to the delivery of a certificate or certificates representing any share of
Common Stock and immediately following the exercise of any Stock Option, the
Optionee must pay to the Company, any amount that the Company determines it is
required to withhold from payments to the employee (other than, for avoidance of
doubt, the employer’s portion of any such taxes) under any applicable and
federal, state, provincial, territorial, local or foreign tax laws upon the
exercise of the Stock Option and the transfer of such Shares subject to the
Stock Option. Subject to any election the Optionee may have made under
Section 3(b) above, the Parties hereby acknowledge that the Company and its
Subsidiaries and Affiliates shall have the right and are authorized to offset
from any compensation or other amounts owing to the Optionee the amount of any
required tax withholding and payroll taxes in respect of a Stock Option, its
exercise or any payment or transfer under this Agreement (other than, for
avoidance of doubt, the employer’s portion of any such taxes) and to take such
other action as may be necessary to satisfy all obligations for the payment of
such taxes.
10.    Government and Other Regulations.
(a)    Shares shall not be issued pursuant to the Stock Option unless the
issuance and delivery of such Shares comply with (or are exempt from) all
applicable requirements of law, including (without limitation) the Exchange Act,
the Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded. No
delay in issuance shall result in the expiration of the exercisability of all,
or any portion of, the Stock Option. Except otherwise provided in this
Agreement, the Company shall not be obligated to file any registration statement
under any applicable securities laws to permit the purchase or issuance of any
Shares, and, accordingly, any certificates for Shares may have an appropriate
legend or statement of applicable restrictions endorsed thereon. If the Company
reasonably deems it necessary to ensure that the issuance of Shares pursuant to
this Stock Option is not required to be registered under any applicable
securities laws, the Optionee shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company reasonably determines necessary or appropriate to satisfy such
requirements.
(b)    The exercise of the Stock Option shall only be effective at such time as
counsel to the Company shall have determined that the issuance and delivery of
Shares pursuant to such exercise is in compliance with all applicable laws,
regulations

6



--------------------------------------------------------------------------------



of governmental authority and the requirements of any securities exchange on
which such Shares are traded. The Company may, in its reasonable discretion,
defer the effectiveness of the exercise of the Stock Option or the issuance or
transfer of Shares pending or to ensure compliance under federal or state
securities laws or the rules or regulations of any exchange on which such Shares
are then listed for trading. The Company shall inform the Optionee in writing of
its decision to defer the effectiveness of the exercise of the Stock Option or
the issuance or transfer of Shares. During the period that the effectiveness of
the exercise of the Stock Option has been deferred, the Optionee may, by written
notice, withdraw such exercise and obtain the refund of any amount paid with
respect thereto. No delay in exercise pursuant to this Section 10(b) shall
result in the expiration of all, or any portion of, the Stock Option until at
least 10 business days after exercise has been permitted.
(c)    As a condition to any exercise of the Stock Option, upon reasonable
request by the Company, the Optionee will be required to represent, warrant and
covenant as follows:
(i)    The Optionee is acquiring the Shares for his own account and not with a
view to, or for sale in connection with, any distribution of the shares of
Common Stock in violation of the Securities Act or any rule or regulation under
the Securities Act or in violation of any applicable state securities law.
(ii)    The Optionee has had such opportunity as he has deemed adequate to
obtain from representatives of the Company such information as is necessary to
permit him to evaluate the merits and risks of his investment in the Company.
(iii)    The Optionee has sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in acquiring the
Shares and to make an informed investment decision with respect to such
investment.
(iv)    The Optionee can afford the complete loss of the value of the Shares and
is able to bear the economic risk of holding such Shares for an indefinite
period.
(v)    The Optionee understands that, until the effectiveness of an initial
public offering of the Common Stock of the Company, (I) the Shares have not been
registered under the Securities Act and constitute “restricted securities”
within the meaning of Rule 144 under the Securities Act; (II) the Shares cannot
be sold, transferred or otherwise disposed of unless they are subsequently
registered under the Securities Act or an exemption from registration is then
available; and (III) there is now no registration statement on file with the
Securities and Exchange Commission with respect to the Shares and there is no
commitment on the part of the Company to make any such filing.
(vi)    In addition, upon any exercise of the Stock Option, and as a condition
thereof, the Optionee will make or enter into such other written

7



--------------------------------------------------------------------------------



representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement.
11.    Tax Reporting. Upon the exercise of all or any portion of the Stock
Option in accordance with Section 3 above, the Optionee shall recognize taxable
income and the Company shall report such taxable income to the appropriate
taxing authorities as it determines to be necessary and appropriate.
12.    Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein and without limiting any other rights and remedies of the Company, if the
Optionee (i) materially violates the restrictive covenants in the Employment
Agreement relating to non-competition, non-solicitation or non-disclosure or
(ii) engages in fraud or other willful misconduct that contributes materially to
any significant financial restatement or material loss, the Committee may, at
any time up to six months after learning of such conduct, cancel the Stock
Option, or require the Optionee to forfeit or to repay to the Company the
after-tax gain realized on any previously exercised portion of the Stock Option;
provided, however, that (a) except in cases of willful misconduct, the Optionee
shall be provided a fifteen (15) day cure period to cease and to cure the
conduct described in clause (i) of this Section 12. To the extent once vested,
the Stock Option (and any proceeds received in respect of the Stock Option)
shall be wholly non-forfeitable except as expressly set forth in this Agreement
or the Employment Agreement; provided that the foregoing shall not in any way
limit any other rights that either party may have with respect to the other
party.
13.    Fair Market Value. Prior to the effectiveness of an initial public
offering of the Common Stock of the Company, for purposes of this Agreement,
“Fair Market Value”, as of any date, shall mean fair market value as of such
date determined without discount for lack of liquidity, lack of control,
minority status, contractual restrictions or the like, provided that, when used
in respect of Shares, for so long as (i) the Shares are not listed on a national
securities exchange, (ii) the Shares are not quoted in an inter-dealer quotation
system on a last sale basis and (iii) Oaktree Capital Management, L.P. or any of
its affiliates (collectively, “Oaktree”) are holding Shares, then, other than in
the context of a Change of Control, the Fair Market Value of such Shares shall
be as determined using the same methodology that was used for the
then-most-recent determination of the value of Shares reported by Oaktree to its
investors; and provided further that for securities that are listed on a
national securities exchange, “Fair Market Value”, as of any date, shall mean
the closing sale price reported as having occurred on the primary exchange on
which the security is listed and traded on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported;
and, for securities that are not listed on any national securities exchange but
are quoted in an inter-dealer quotation system on a last sale basis, “Fair
Market Value”, as of any date, shall mean the average between the closing bid
price and ask price reported on such date, or, if there is no such sale on that
date, then on the last preceding date on which a sale was reported. For the
avoidance of doubt, the foregoing valuation approach shall not be interpreted to
provide the Optionee with a compensatory benefit but rather is intended by the
parties to promote consistency in making determinations of the fair market value
of Shares. Following the effectiveness of an initial public offering of the
Common Stock of
the Company, for purposes of this Agreement, “Fair Market Value” shall have the
meaning ascribed to it in the Plan.

8



--------------------------------------------------------------------------------



14.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Optionee:
To the address specified in Exhibit A hereto or to any updated address filed by
the Executive with the Company.



With a copy to:
Morrison Cohen LLP

909 Third Avenue, 27th Floor
New York, NY 10022
Attn: Robert M. Sedgwick, Esq.


If to the Company:    Aleris Corporation
    25825 Science Park Drive, Suite 400
Beachwood, Ohio 44122
    Attention: Christopher R. Clegg


or to such other address or facsimile number as either party shall have
furnished to the other in writing in accordance with this Section 14. Notice and
communications shall be effective when actually received by the addressee.


15.    Stockholders Agreement. Prior to the effectiveness of an initial public
offering of the Common Stock of the Company, neither the adoption of the Plan
nor the grant of the Stock Option pursuant to this Agreement shall restrict in
any way the adoption of any amendment, supplement or other modification of the
Stockholders Agreement, if any, in accordance with the terms of such agreement.
16.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, its express terms, and otherwise in accordance with the laws of
the state of Delaware, as such laws are applied to contracts entered into and
performed in such state and without regard to the principles of conflicts of
laws thereof or principles of conflicts of laws of any other jurisdiction which
could cause the application of the laws of any jurisdiction other than such
state.
17.    Stock Option Subject to the Plan. By entering into this Agreement, the
Optionee agrees and acknowledges that (i) the Optionee has received and read a
copy of the Plan as in effect on the date hereof, and (ii) the Stock Option is
subject to the Plan, and (iii) Shares acquired upon the exercise of the Stock
Option are subject to the terms of the Stockholders Agreement. In the event of a
conflict between any term or provision contained in this Agreement and any term
or provision of the Plan and the Stockholders Agreement, the terms and
provisions of the Stockholders Agreement and then in descending order this
Agreement and the Plan shall prevail. No amendment to the Plan

9



--------------------------------------------------------------------------------



that is inconsistent with the express terms of this Agreement and that adversely
affects any of the Optionee’s rights under this Agreement shall be effective as
to this Agreement without the Optionee’s prior written consent; provided,
however, the Committee may amend the Plan and this Agreement to the extent
necessary to comply with applicable law.
Notwithstanding the foregoing, following the effectiveness of an initial public
offering of the Common Stock of the Company, this Section 17 shall be revised to
read as follows: “Stock Option Subject to the Plan. By entering into this
Agreement, the Optionee agrees and acknowledges that (i) the Optionee has
received and read a copy of the Plan as in effect on the date hereof, and (ii)
the Stock Option is subject to the Plan. In the event of a conflict between any
term or provision contained in this Agreement and any term or provision of the
Plan, the terms and provisions of this Agreement shall prevail. No amendment to
the Plan that is inconsistent with the express terms of this Agreement and that
adversely affects any of the Optionee’s rights under this Agreement shall be
effective as to this Agreement without the Optionee’s prior written consent;
provided, however, the Committee may amend the Plan and this Agreement to the
extent necessary to comply with applicable law.”
18.    Certain Specific Acknowledgments; Dispute Resolution. The Company
represents and acknowledges that it has secured the approval of any person or
body whose approval is necessary as of the Grant Date for it to enter into this
Agreement and perform its obligations under it, and that upon execution and
delivery of the Agreement by the parties, this Agreement shall be a valid and
binding obligation of the Company, enforceable in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditor’s
rights generally. Any dispute arising under or relating to this Agreement shall
be resolved in accordance with Section 11(i) of the Employment Agreement.
19.    Effect of Agreement; Entire Agreement. Except as otherwise provided
hereunder, this Agreement shall be binding upon and shall inure to the benefit
of any successor or successors of the Company and to any transferee or successor
of the Optionee pursuant to Section 5 of this Agreement. This Agreement embodies
the complete agreement and understanding among the parties hereto and supersedes
and preempts any prior understandings, agreements or representations by or among
the parties hereto, written or oral, which may have related to the subject
matter hereof in any way.
20.    Titles and Headings. The titles and headings of the sections in this
Agreement are for convenience of reference only, and, in the event of any
conflict, the text of this Agreement, rather than such titles or headings, shall
control.
21.    Amendment. This Agreement may not be modified, amended or waived to the
extent it would impair the rights of the Optionee, except by an instrument in
writing that specifically identifies the provision of this Agreement being
modified, amended or waived and that is signed by both parties hereto. The
waiver by either party of compliance with any provision of this Agreement shall
not operate or be construed as a

10



--------------------------------------------------------------------------------



waiver of any other provision of this Agreement or of any subsequent breach of
any provision of this Agreement.
22.    Code Section 409A. To the extent applicable, notwithstanding anything
herein to the contrary, this Agreement and the Stock Option issued hereunder are
intended not to be governed by or to be in compliance with Section 409A of the
Code. To the extent applicable, this Agreement and the Stock Option shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the Grant Date.
23.    Relationship to Other Benefits. No payment under this Agreement shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company or any
Subsidiary or Affiliate except as otherwise specifically provided in such other
plan.
24.    No Retention Rights; No Right to Incentive Award. Nothing in the Plan or
this Agreement shall confer upon the Optionee any right to continue in Service
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Company (or any Subsidiary or Affiliate employing or
retaining the Optionee) or of the Optionee, which rights are hereby expressly
reserved by each, to terminate his Service at any time and for any reason, with
or without Cause. The Committee’s granting of the Stock Option or other Award to
the Optionee shall neither require the Committee to grant the Stock Option or
other Award to the Optionee or any other Participant in the Plan or other person
at any time nor preclude the Committee from making subsequent grants to the
Optionee or any other Participant in the Plan or other person.
25.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures delivered by facsimile
(including by “pdf”) shall be effective for all purposes.
[Remainder of Page Intentionally Left Blank]


 

11



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Optionee has hereunto set the Optionee’s hand.


ALERIS CORPORATION



By: /s/ Christopher R. Clegg
Christopher R. Clegg
Executive Vice President, General Counsel & Secretary


                        
_/s/ Steven J. Demetriou
Optionee: Steven J. Demetriou
Date: 9/15/2013

12



--------------------------------------------------------------------------------



Exhibit A to
2013 Stock Option Agreement
Aleris Corporation
Date of Option Grant:
September 15, 2013
 
 
Name and Address of Optionee:
 
 
Steven J. Demetriou


At the last known address in the Company’s personnel records
 
 
 
 
 
 
 
 
 





 
Number of Shares
Exercise Price
 
 
 
Stock Option
293,257
$33.37
 
 
 














13

